  Case: 1:19-cv-00360-MRB Doc #: 75 Filed: 04/20/20 Page: 1 of 3 PAGEID #: 1443




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

PRETERM-CLEVELAND, et al.,                           :
                                                     :
               Plaintiffs,                           :       Case No. 1:19-cv-00360
                                                     :
       v.                                            :
                                                     :       Judge Michael R. Barrett
ATTORNEY GENERAL OF OHIO, et al.,                    :
                                                     :
               Defendants.                           :


DEFENDANTS’ NOTICE OF SUPPLEMENTAL AUTHORITY TO THEIR RESPONSE
       TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION


       Defendants Ohio Department of Health, State Medical Board of Ohio, and Ohio Attorney

General Dave Yost respectfully notify this Court of a recent development in a similar case since

its prior briefing (Doc. 59):

       In In re Abbott, No. 20-50296 (5th Cir. Apr. 20, 2020) (attached as Ex. 1), the Fifth Circuit

Court of Appeals granted Texas officials a writ of mandamus vacating the district court’s

temporary restraining order as to the Texas Governor’s order postponing “all surgeries and

procedures that are not immediately medically necessary to correct a serious medical condition of,

or to preserve the life of, a patient who without immediate performance of the surgery or procedure

would be at risk for serious adverse medical consequences or death, as determined by the patient’s

physician.” Id. at p. 4. Specifically, the temporary restraining order

       restrain[ed] Petitioners from enforcing [the order] as follows: (1) as a categorical
       ban on all abortions provided by Plaintiffs; (2) as to medication abortions; (3) as
       to procedural abortion[s] [provided] to any patient who, based on the treating
       physician’s medical judgment, would be more than 18 weeks LMP on April 22,
       2020, and likely unable to reach an ambulatory surgical center in Texas or to
       obtain abortion care; and (4) as to procedural abortion[s] [provided] to any patient
   Case: 1:19-cv-00360-MRB Doc #: 75 Filed: 04/20/20 Page: 2 of 3 PAGEID #: 1444




        who, based on the treating physician’s medical judgment, would be past the legal
        limit for an abortion in Texas—22 weeks LMP—on April 22, 2020.

(internal footnote and quotations omitted) Id. at pp. 5-6.

        Notably, the Fifth Circuit found that the district court “second guessed” the government’s

strategy to conserve PPE by delaying non-essential procedures.

        For instance, the district court found that delaying abortion access “will not
        conserve PPE or hospital resources” because women will remain pregnant and
        thus consume more PPE in the long run. See Abbott III, 2020 WL 1815587 at *4,
        ¶¶ 20–23. But that is not a policy choice federal judges are permitted to make
        during a public health crisis, if ever. Public authorities are entitled to make a
        different calculation to protect citizens: even if GA-09 may increase consumption
        of medical resources in the long run, decreasing consumption now will help
        weather the immediate surge of COVID-19 cases. Instead of re-weighing the
        state’s cost-benefit calculus, a federal court “must assume that, when [GA-09]
        was [issued], the [Governor of Texas] was not unaware of these opposing theories,
        and was compelled, of necessity, to choose between them.” Jacobson, 197 U.S.
        at 30. The district court patently erred by doing the opposite. See Jacobson, 197
        U.S. at 31; Abbott II, 2020 WL 1685929, at *7.

Id. at p. 26.

                                              Respectfully Submitted,
                                              DAVE YOST
                                              Ohio Attorney General

                                              /s/ Heather L. Buchanan
                                              HEATHER L. BUCHANAN (0083032)
                                              BRIDGET C. COONTZ (0072919)
                                              MICHAEL A. WALTON (0092201)
                                              Assistant Attorneys General
                                              Constitutional Offices Section
                                              30 East Broad Street, 16th Floor
                                              Columbus, Ohio 43215
                                              Tel: 614-466-2872 | Fax: 614-728-7592
                                              heather.buchanan@ohioattorneygeneral.gov
                                              bridget.coontz@ohioattorneygeneral.gov
                                              michael.walton@ohioattorneygeneral.gov

                                              Counsel for Defendants Ohio Department of Health,
                                              State Medical Board of Ohio, and Ohio Attorney
                                              General Dave Yost
  Case: 1:19-cv-00360-MRB Doc #: 75 Filed: 04/20/20 Page: 3 of 3 PAGEID #: 1445




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 20, 2020, the foregoing was filed electronically. Notice of

this filing will be sent to all parties for whom counsel has entered an appearance by operation of

the Court’s electronic filing system. Parties may access this filing through the Court’s system.


                                             /s/ Heather L. Buchanan
                                             HEATHER L. BUCHANAN (0083032)
                                             Assistant Attorney Genera
